Citation Nr: 0938287	
Decision Date: 10/08/09    Archive Date: 10/22/09

DOCKET NO.  07-16 232	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1. Entitlement to service connection for thoracolumbar 
degenerative disease.

2. Entitlement to service connection for right knee 
degenerative joint disease.

3. Entitlement to service connection for left knee 
degenerative joint disease.

4. Entitlement to service connection for left hip 
degenerative changes.

5. Entitlement to service connection for a right hip 
disorder. 

6. Whether new and material evidence has been received to 
reopen a previously denied claim for service connection for 
residuals of hepatitis.

7. Entitlement to service connection for vision problems, to 
include cataracts.




REPRESENTATION

Veteran represented by:	Florida Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. M. Schaefer, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1956 to 
November 1976.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from multiple rating decisions issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida.

In November 2008, the Veteran testified at a personal hearing 
before the undersigned, sitting at the RO.  A transcript of 
the hearing is associated with the claims file.  At this 
hearing, the Veteran also submitted additional evidence 
consisting of duplicate service treatment records and post-
service treatment records.  See 38 C.F.R. § 20.1304 (2008).  
The Board notes that the Veteran waived agency of original 
jurisdiction (AOJ) consideration of such evidence.  Id.  
Therefore, the Board may properly consider such evidence in 
rendering its decision.

The Board also observes that, subsequent to the last 
adjudication by the RO, VA treatment records were added to 
the file by the RO.  However, as these records are relevant 
to the Veteran's claim for service connection for Parkinson's 
disease, they are not relevant to the claims on appeal.  
Therefore, the Board may proceed with adjudicating the claims 
without obtaining a waiver of AOJ consideration as to these 
records.  See id.

The issues of entitlement to service connection for left knee 
degenerative joint disease, left hip degenerative changes, a 
right hip disorder, residuals of hepatitis, and vision 
problems are addressed in the REMAND portion of the decision 
below and are REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1. Thoracolumbar degenerative disease is shown to be 
etiologically related to the Veteran's active duty military 
service.

2. Right degenerative joint disease is shown to be 
etiologically related to the Veteran's active duty military 
service.


CONCLUSIONS OF LAW

1. Thoracolumbar degenerative disease was incurred during the 
Veteran's active duty military service.  38 U.S.C.A. §§ 1110, 
1131 (West 2002); 38 C.F.R. § 3.303 (2008).

2. Right knee degenerative joint disease was incurred during 
the Veteran's active duty military service.  38 U.S.C.A. §§ 
1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2008).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As the Board's decisions herein to grant service connection 
for recurrent thoracolumbar degenerative disease and right 
knee degenerative joint disease are full grants of the 
benefits sought on appeal, no further action is required to 
comply with the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), enacted 
November 9, 2000 (codified at 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002) and the implementing regulations.  

The Veteran contends that he suffers disabilities of the 
thoracolumbar spine and right knee that are related to his 
duties as a power line specialist in the military.  
Specifically, he contends that the climbing of poles, falling 
from poles, and pushing and pulling of various equipment 
caused his current disabilities. 

Service connection may be granted for disability arising from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a).  
Connecting the disability to service may be accomplished 
through statutory presumption or through affirmative evidence 
that shows inception or aggravation during service, or that 
otherwise indicates a direct relationship between service and 
the current disability.  38 C.F.R. §§ 3.303(a), (d).    

The statutory presumptions and VA regulations implementing 
them are intended to allow service connection for certain 
diseases when the evidence might otherwise not indicate 
service connection is warranted.  See 38 C.F.R. § 3.303(d).  
Where a veteran served for at least 90 days during a period 
of war or after December 31, 1946, and manifests certain 
chronic diseases, including arthritis, to a degree of 10 
percent within one year from the date of termination of such 
service, such disease shall be presumed to have been incurred 
or aggravated in service, even though there is no evidence of 
such disease during the period of service.  38 U.S.C.A. §§ 
1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  
 
A finding of direct service connection requires medical 
evidence of a current disability; medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  38 U.S.C.A. § 1112; 38 C.F.R. 
§ 3.304.  See also Caluza v. Brown, 7 Vet. App. 498, 506 
(1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) (table).

Alternatively, service connection may be established under 38 
C.F.R. § 3.303(b) by (a) evidence of (i) the existence of a 
chronic disease in service or during an applicable 
presumption period under 38 C.F.R. § 3.307 and (ii) present 
manifestations of the same chronic disease, or (b) when a 
chronic disease is not present during service, evidence of 
continuity of symptomatology. 

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the secretary shall give the benefit of the doubt 
the to claimant.  38  U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  

The Board first notes that the Veteran's service personnel 
records document his military occupational specialty (MOS) as 
a power line specialist.  Additionally, they show that the 
Veteran was seen for right knee complaints in June 1958, low 
back syndrome in August 1974, and low back strain in February 
1976.

Additionally, post-service records reflect that the Veteran 
has a diagnosis of degenerative arthritis of the 
thoracolumbar spine and degenerative joint disease of the 
right knee, both established by imaging studies.  Therefore, 
as the evidence reflects in-service event and injury and a 
current disability, the claim turns on whether there is 
medical evidence of a nexus between the two.  See Hickson v. 
West, 12 Vet. App. 247, 253 (1999).  

In this regard, the Board observes that the Veteran was 
afforded a VA examination with regard to these claims in 
February 2006.  Upon a review of the evidence and examination 
of the Veteran, the examiner proffered the following 
opinions.  With regard to the right knee, he opined that, 
since the Veteran has wide spread degenerative joint disease, 
it would be only speculation to report that the current 
disability was due to the 1958 in-service injury.  He 
provided a similar opinion with regard to the thoracolumbar 
spine disability with respect to the August 1974 and February 
1976 back injuries.  In forming these opinions, the examiner 
noted that the Veteran had not again sought treatment for his 
right knee until May 1976, and that the Veteran's separation 
examination was silent for a chronic spine disorder. 

The examiner concluded that the Veteran's right knee and 
thoracolumbar spine disabilities were more likely than not 
related to mechanical injury over the course of many years, 
as well as age-related change.  The Board notes that the 
examiner did not specifically state when these "many years" 
passed, but implied that they were not during the Veteran's 
active service.  In this regard, the Board observes that the 
examiner appears to have mistakenly believed that the 
Veteran's only active duty period was from December 1972 to 
November 1976.  Nevertheless, the Board notes that the 
examiner emphasized the fact that the Veteran had a 20 year 
history of working as a power line technician during which he 
experienced several falls from utility poles, and implied 
that the mechanical injury to which he referred was due to 
that work.  Thus, the examiner indicated that the years 
during which the mechanical injury occurred included the 
years that the Veteran was a power line technician, and, as 
those years were the years he was in service, the examiner 
has implicitly related the Veteran's spine and right knee 
disabilities to his military service.  Therefore, the Board 
finds that, resolving all reasonable doubt in the Veteran's 
favor, the Veteran's current right knee disability and 
thoracolumbar spine disability were incurred during military 
service.  Accordingly, service connection for thoracolumbar 
degenerative disease and right knee degenerative joint 
disease is granted. 


ORDER

Service connection for thoracolumbar degenerative disease is 
granted.

Service connection for right knee degenerative joint disease 
is granted.




REMAND

The Veteran has appealed the denials of service connection 
for left knee degenerative joint disease, left hip 
degenerative changes, a right hip disorder, residuals of 
hepatitis, and vision problems.  The Board finds that a 
remand is necessary so that further development of each of 
these claims may be adjudicated.

First, the Board notes that the February 2006 VA examiner 
discussed a VA treatment record dated in April 2004 for the 
right knee and spine treatment in 1994 and 1999.  Although 
service connection for the right knee and thoracolumbar spine 
disabilities is granted above, the fact that these records 
exists indicates that the Veteran has sought VA treatment 
regularly for many years, and that substantial portions of 
these records are missing from the file.  All outstanding VA 
treatment records must be obtained prior to further 
adjudication of the claims.  See Dunn v. West, 11 Vet. App. 
462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 
(1992) (records generated by VA facilities that may have an 
impact on the adjudication of a claim are considered in the 
constructive possession of VA adjudicators during the 
consideration of a claim, regardless of whether those records 
are physically on file).  Records in the file are from the 
Gainesville and Tallahassee VA facilities; however, the 
Veteran should be asked to identify all VA treatment 
facilities at which he has received treatment.

Additionally, with regard to the vision claim, the Board 
observes that the Veteran's visual difficulties include 
refractive error (myopia) and cataracts.  The Veteran's 
service treatment records specifically state that the Veteran 
had residual blurriness since an in-service viral meningitis 
infection.  Service connection for refractive errors of the 
eye is usually not warranted as such disorders of the eye are 
considered congenital or developmental defects.  38 C.F.R. § 
3.303.  However, as there is evidence that the Veteran's eye 
disorder manifested as a result of his in-service viral 
meningitis, a remand is necessary to afford the Veteran a VA 
examination as to this issue.

Accordingly, the case is REMANDED for the following action:

1.	Request that the Veteran identify all 
VA facilities at which he has received 
treatment and the approximate dates of 
that treatment.  Thereafter, request 
these records from the appropriate 
sources.  All requests and responses, 
positive and negative, should be 
associated with the claims file. 

2.	Schedule the Veteran for a VA 
opthalmological examination in order to 
ascertain the existence and etiology of 
his claimed visual problems.  The 
claims file should be made available 
for review, and the examination report 
should reflect that such review 
occurred.  Upon a review of the record 
and examination of the Veteran, the 
examiner should respond to the 
following: 

a.	Is it at least as likely as not 
(50 percent probability or 
greater) that any current visual 
disorder, to include refractive 
error, is related to the Veteran's 
in-service viral meningitis 
infection? 

b.	If the examiner finds that the 
refractive error was due to the 
Veteran's viral meningitis, did 
the refractive error rapidly 
progress during service, leading 
to deterioration?

c.	If the examiner finds that the 
Veteran's refractive error 
preexisted service, was such 
disorder subjected to a 
superimposed injury or disease 
that caused additional disability?

	A rationale for any opinion advanced 
should be provided.  The examiner 
should also state what sources were 
consulted in forming the opinion.  If 
an opinion cannot be formed without 
resorting to mere speculation, the 
examiner should so state and provide a 
reason for such conclusion.

3.	After completing the above actions and 
any other development as may be 
indicated by any response received as a 
consequence of the actions taken in the 
preceding paragraphs, the Veteran's 
claims should be readjudicated, to 
include all evidence received since the 
August 2008 statement of the case.  If 
one or more claims remain disallowed, 
the Veteran and his representative 
should then be issued another 
supplemental statement of the case.  An 
appropriate period of time should be 
allowed for response.

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


